Case 5:18-cv-00208-FMO-KK Document 22-3 Filed 10/18/18 Page 1 of 2 Page ID #:106




   1      CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
   2      Raymond Ballister Jr., Esq., SBN 111282
          Phyl Grace, Esq., SBN 171771
   3      Sara Gunderson, Esq., SBN 302582
          Mail: PO Box 262490
   4      San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
   5      San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
   6      sarag@potterhandy.com
   7      Attorneys for Plaintiff
   8
   9                       UNITED STATES DISTRICT COURT
  10                      CENTRAL DISTRICT OF CALIFORNIA
  11
          Samuel Love,                            Case: 5:18-CV-00208-FMO-KK
  12
                    Plaintiff,
  13                                              Declaration of Sara Gunderson
             v.                                   in Support of Plaintiff’s Motion
  14                                              for Summary Judgment
          Manuel R. Cardenas;
  15      Margarita Arriaga,
  16                Defendants.
  17
  18
  19
          1. I, the undersigned, am one of the attorneys for plaintiff, Chris Langer,
  20
             and in that capacity of have familiarity with this case. I can competently
  21
             testify to the following based on my own knowledge and experience.
  22
          2. Attached as Exhibit 5 is a true and correct copy of the Answer filed by
  23
             defendant, Manuel Cardenas.
  24
          3. Attached as Exhibit 6 is a true and correct copy of the Answer filed by
  25
             defendant, Margarita Arriaga.
  26
          4. I declare under penalty of perjury under the laws of the State of
  27
             California and the United States that the foregoing is true and correct.
  28


                                              1

       Decl. of Gunderson, Ex. No. 1                  Case: 5:18-CV-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 22-3 Filed 10/18/18 Page 2 of 2 Page ID #:107




   1   Dated: October 13, 2018            Center for Disability Access
   2
   3                                      By: /s/ Sara N. Gunderson
   4                                             Sara Gunderson
                                                 Attorneys for Plaintiff
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                          2

       Decl. of Gunderson, Ex. No. 1             Case: 5:18-CV-00208-FMO-KK
